Detailed Action
1.   The present application, filed on or after March 16, 2013, is being examined under
the first inventor to file provisions of the AIA .
2.     Applicants’ amendment and response of 12/7/2020 are acknowledged. Claims 1, 7, 12 and 13 have been amended. Claims 2-3 have been canceled.

Status of Claims
3.    Claims 1-4-14 are pending in this application. Claims 1, 7, 12 and 13 have been amended. Claims 2-3 have been canceled. Claims 1 and 4-6 are under consideration. Claims 7-14 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Lack of Unity
4.     The applicants’ with traverse in response of 12/7/2020 is acknowledged. The traversal is on the ground(s) that the product being restricted from the method of using the product. This is found unpersuasive, because the inventions listed as Groups l-lll do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they fail to define a technical feature that is "special" within the meaning of PCT Rule 13.2 for the following reasons. The claimed method does not define a technical feature over the art as evidenced by Iglesias et al. in view of Thielemans et al. as explained in the lack of unity submitted with the first office action. Furthermore, there  are method steps Also applicants mention that the lack of unity is incorrect and requested that claims 7-11 should be examined along with elected claims 1-6.  This is also found unpersuasive because during a telephone conversation with Attorney David Nocilly reg # 48259 on 8/31/2020 a provisional election was made without traverse to prosecute the invention of group I, claims 1-6. 
  The requirement is still deemed proper and is therefore made FINAL
Claims 7-14 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 1-6 are under consideration.
Priority
5.    Objection to  prior-filed provisional application, Application No. 62431115 , failing  to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 

Claim Objections Moot 
6.   Objection to claims 2 and 3 made in paragraph 12 of the office action mailed 8/31/2020 is moot in view of cancelation of said claims.

Claim Objections Withdrawn
 7.   Objection to claims 1, 4-6 made in paragraph 12 of the office action mailed 8/31/2020 is withdrawn in view of applicants’ response of 12/7/2020.

Claim Rejections Moot 
Claim Rejections - 35 USC § 103
8.   Rejection of claims 2 and 3 made in paragraph 15    of the office action mailed 8/31/2020 is moot in view of cancelation of said claims.


New Rejections based of Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.    Claim 1 and 4-5 are rejected under 35 U.S.C. 103 as being un-patentable over Li Pira et al. [Clinical and Vaccine Immunology, vol. 15, no. 12, pp. 1811-1818, December 2008 in view of Thielemans et al. (201002215674), Iglesias et al. [Immunology and Cell Biology 18, Oct. 2012] in view of and Etubics [Corporation et al., CA 2974237 (hereinafter Etubics Corp)]. 
     The amended claim is drawn to:
    Claim 1.    A screening platform, comprising a therapeutic amount of peripheral blood mononuclear cells that have been pulsed ex vivo with at least one antigen and an adjuvant, wherein the therapeutic amount of peripheral blood mononuclear cells does not include the vaccine and the adjuvant and wherein the amount of peripheral blood 
Claim 4.    The system of claim 1, wherein the at least one antigen comprises a first antigen and a second antigen that is different than the first antigen.
    Claim 5.    The system of claim 4, wherein the first antigen is inactivated F. tularensis LVS (iFt) and the second antigen is an S. pneumoniae vaccine.
       Li Pira et al. teach a screening platform and method comprising of pulsed ex vivo   peripheral blood mononuclear cells PMBCs and an antigen for evaluation of antigen specific immune response (see title and abstract). Li Pira et al. teach that the evaluation of antigen-specific T-cell responses is helpful for both research and clinical settings. Several techniques can enumerate antigen-responsive T cells or measure their products, but they require remarkable amounts of peripheral blood mononuclear cells (PBMCs). Since screening numerous antigens or testing samples from pediatric or lymphopenic patients is hampered in clinical practice, we refined a miniaturized, high-throughput assay for T-cell immunity (see abstract). Li Pira et al. teach both pulsed PMBCs with antigen and untreated PMBCs (see page 1812). Li Pira et al. teach vaccines ( see page 1811). Li Pira et al. teach both conventional and miniaturized plates as platform ( see page 1811). Li Pira et al.  do not teach adjuvant. 
      Thielemans teach  DCs derived from peripheral blood mononuclear cells introduced to target-specific antigens by peptide pulsing (Para. [0060], claim 9) and teaches a composition is pulsed ex vivo (the invention provides an ex vivo method for amplifying antigen-specific T-cells from a patient, Para. [0094] with an adjuvant (T cell stimulatory capacity of antigenic-peptide pulsed antigen presenting cells  can be greatly enhanced by providing them with three different molecular adjuvants, Para. [0005]; in addition to the molecular adjuvants, a target-specific antigen or its derived epitopes are introduced into the DCs in order to enable them to elicit a T-cell immune response towards the target-specific antigen, Para. [0063]. The motivation for including the adjuvant into the system/composition because adjuvants are substances added to vaccines to enhance the immunogenicity of highly purified antigens that have insufficient immunostimulatory capabilities. 
F. tularensis. 
      Iglesias discloses a system or a platform for providing a protective immune response in a subject  and use of this approach as a vaccine strategy  ( see Pg. 3, third paragraph from top).  The fact that mAb + i F. tularensis ICs are as effective as mAb-i F. tularensis ICs in which free mAb has been removed will further facilitate the application of this specific strategy in a clinical setting ( Pg. 8, second paragraph from bottom), which comprise a therapeutic amount of peripheral blood mononuclear cells that have been pulsed with at least one antigen using mAb-iFt ICs.  The mAb + i F. tularensis ICs made with 1 pg mAb was sufficient to protect against F. tularensis  LVS 
F. tularensis pulsed, the T cell response in the presence of mAb was increased above that of i F. tularensis alone (, Pg. 5, second paragraph from top);  and also teach the therapeutic amount of peripheral blood mononuclear cells does not include the vaccine ( Pg. 5, second paragraph from top).  Iglesias further discloses wherein the antigen is inactivated F. tularensis LVS while the iFt  was generated by growing GFP-expressing Ft LVS in MHB medium ( Pg. 9, third paragraph from top). 
      Iglesias fails to explicitly disclose wherein the first antigen is inactivated F. tularensis LVS (iFt) and the second antigen is an S. pneumoniae vaccine. 
           Etubics Corp. teaches T-cells generated using antigen-presenting cells pulsed with the epitope of interest to stimulate peripheral blood mononuclear cells (Para. [00294] and teaches an antigen is an S. pneumoniae vaccine. The compositions and methods can be used to generate an immune response against multiple target antigens expressed and/or presented by a cell, Para. [0114].  Examples of infectious disease associated target antigens that can be used with the compositions and the methods of the present disclosure can be derived from Streptococcus pneumoniae, Para. [0236]. 
       Etubics Corp teaches   at least one antigen comprises a first antigen and a second antigen that is different than a first antigen; a combination immunotherapy or vaccine can comprise at least two or more than three different target antigens, Para. [00253]. Combination immunotherapies comprising viral vector based vaccines and compositions for modulating immune checkpoint inhibitory pathways for the treatment of infectious diseases are taught Para [0265]. 
        It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of the cited references to obtain the instant invention.  Li Pira et al. teach a screening platform and method comprising of pulsed ex vivo   peripheral blood mononuclear cells PMBCs  and an antigen for evaluation of antigen specific immune response. One of ordinary skill in the art
can replace the antigen in the platform of Li Pira et al. with the antigen of Iglesias to produce a screening platform for treating F. tularensis related disease.

    It would also have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Iglesias and Li Pira et al., by an antigen is an S. pneumoniae vaccine as taught by Etubics Corp for the purpose of developing immunotherapy tailored to the individual or group of individuals to ensure that effective and sustained immune responses occur after administration (Eutubics Corp, Para, [0250]).
    It would also have been obvious to one of ordinary skill in the art at the time of the invention as taught by Etubics Corp for the purpose of developing immunotherapy tailored to the individual or group of individuals to ensure that effective and sustained immune responses occur after administration.  It would have been obvious to one of ordinary skill in the art at the time of the invention to the platform by a first antigen is inactivated F. tularensis LVS (iFt) and a second antigen is an S. pneumoniae vaccine as taught by Etubics Corp for the purpose of developing immunotherapy tailored to the individual or group of individuals to ensure that effective and sustained immune responses occur after administration. 
      Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to include or exclude adjuvants in an immunogenic composition or a system  thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.
Claim Rejections - 35 USC § 103
10.    Claims 1 and 6 are rejected under 35 U.S.C. 103 as being un-patentable over Li Pira et al. (Clinical and Vaccine Immunology, vol. 15, no. 12, pp. 1811-1818, December 2008) in view of Thielemans et al. (201002215674); Iglesias et al. [Immunology and Cell Biology 18, Oct. 2012 and Biksaktsis et al. [Infection and Immunity vol. 80, no.3 pp. 1166-1180, 2011. (hereinafter Biksaktsis].
   Claim 6.    The system of claim 1, wherein the adjuvant is unsuitable for in vivo use in humans.
    Regarding Claim 6, Thielemans teaches adjuvants but fails to explicitly disclose wherein the adjuvant is unsuitable for in vivo use in humans.
     Biksaktsis is in the field of Intranasal immunizations with monoclonal antibody-inactivated F. tularensis that require no adjuvant (Pg. 1166, Col. 2, first paragraph from top) and teaches an adjuvant is unsuitable for in vivo use in humans (PspA has been administered with various adjuvants, such as cholera toxin and IL-12 the potential toxic side effects of these adjuvants, accompanied by the lack of FDA approval, negatively impact the clinical significance of these studies, Pg. 1177, Col. 1, third paragraph from top). The motivation for including the adjuvant into the system/composition because adjuvants are substances added to vaccines to enhance the immunogenicity of highly purified antigens that have insufficient immuno-stimulatory capabilities. 
     It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Iglesias and Li Pira et al. by an adjuvant is unsuitable for in vivo use in humans as taught by Biksaktsis for the purpose of developing a more efficient mucosal vaccine delivery strategy that does not require the use of traditional adjuvants, which can be expensive, toxic, and/or limited in their ability to generate appropriate immune responses.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to include or exclude adjuvants in an immunogenic composition or a screening platform, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 
Applicants’ Arguments
11.      Applicant's arguments filed 12/7/2020 have been fully considered but they are not persuasive. The applicants argue:
     Iglesias does not disclose PBMCs that have been modified by ex vivo pulsing with a vaccine candidate and adjuvant combination. Instead, Iglesias discloses research related to why immunization with an inactivated pathogen in combination with a monoclonal antibody provides enhances protection. Here is not a single reference to PBMCs in the cited portions of the reference despite the fact that the pending claims clearly and unambiguously recite these cells as the crux of the invention. In fact, the portions of Iglesias identified by the Examiner as involving “pulsing” actually disclose the pulsing of antigen-presenting cells (APCs) with the inactivated pathogen in combination with (or without) a monoclonal antibody to observe the immunological impact of two options on the APCs. In one experiment, dendritic cells (DCs) were used as the APCs. There is absolutely no disclosure, or even hint of a disclosure, that PBMCs should be pulsed as recited in the claimed invention or that pulsing PBMCs could provide an indication whether the pulsing with the compounds could generate an efficacious vaccine. The failure of the cited reference to disclose the central limitation of the claimed invention is fatal to the proposed obviousness rejection. MPEP § 2143.03 (“All words in a claim must be considered in judging the patentability of that claim against the prior art.” In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970)).

Office Response
12.  Applicant's arguments filed 12/7/2020 have been fully considered but they are not persuasive. 
     In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
       Applicants only argue the primary reference Iglesias, the 103 rejections are based on combination of references. Applicants totally ignore other references. 
       Li Pira et al. teach a screening platform and method comprising of pulsed ex vivo   peripheral blood mononuclear cells PMBCs and an antigen for evaluation of antigen specific immune response. Li Pira et al. teach a screening platform and method comprising of pulsed ex vivo   peripheral blood mononuclear cells PMBCs and an antigen for evaluation of antigen specific immune response. One of ordinary skill in the art can replace the antigen in the composition of Li Pira et al. with the antigen of Iglesias to produce a screening platform for treating F. tularensis related disease.
     Thielemans discloses a method of screening a vaccine and adjuvant combination (a method to screen for new target-specific epitopes that can be used for vaccination of patients, Para. [0018]; in addition to the molecular adjuvants, a target-specific antigen or its derived epitopes are introduced into the DCs several of the combinations were shown to have unexpectedly high immune-stimulatory effects on the DCs, Para. [0063], comprising the steps of: providing a quantity of peripheral blood mononuclear cells ([the invention preferably uses DCs derived from peripheral blood mononuclear cells... directly isolated from the patient's blood, Para. [0060]; pulsing the quantity of peripheral blood mononuclear cells ex vivo with a vaccine and an adjuvant (DCs co-electroporated with mRNA encoding multiple stimulating proteins and pulsed with antigenic peptide, Para. [0073]; the invention provides an ex vivo method for amplifying antigen-specific T-cells from a patient, Para. [0094]; T cell stimulatory capacity of antigenic-peptide pulsed antigen presenting cells can be greatly enhanced by providing them with three different molecular adjuvants, Para. [0005]; in addition to the molecular adjuvants, a target-
     Iglesias discloses a system of a platform for providing a protective immune response in a subject . The mAb + i F. tularensis ICs is as effective as mAb-i F. tularensis ICs wherein mAb had been removed. This will further facilitate the application of this specific strategy in a clinical setting, comprising a therapeutic amount of peripheral blood mononuclear cells that have been pulsed with at least one antigen which is consistent with previous studies using mAb-iFt ICs, while mAb + i F. tularensis ICs made with 1 pg mAb were sufficient to protect against F. tularensis  LVS challenge. 
     It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Iglesias by a composition is pulsed ex vivo with an adjuvant and an adjuvant is not included in the therapeutic amount of a composition as taught by Thielemans for the purpose of providing a method for ex-vivo amplification of a pool of autologous immune cells (Thielemans, Para. [0094].
Therefore, the references of record teach a screening platform, comprising a therapeutic amount of peripheral blood mononuclear cells that have been pulsed ex vivo with at least one antigen and an adjuvant, wherein the therapeutic amount of peripheral blood mononuclear cells does not include the vaccine and the adjuvant and wherein the amount of peripheral blood mononuclear cells exhibit an immunogenicity and a morphology that is different than if the amount of peripheral blood mononuclear cells were not pulsed ex vivo with the at least one vaccine and the adjuvant. 


Conclusion
13.   No claims are allowed.
14.    Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        January 7, 2020


/JANA A HINES/Primary Examiner, Art Unit 1645